DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	In the amendment dated 09/15/2021, the following has occurred: Claim(s) 1-2 and 5 have been amended. Claim(s) 3-4 have been cancelled. 
Claim(s) 1-2 and 5 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN 206909704 U) in view of Li (WO 2016070553 A1), Reevell (US 20180169355 A1), Borkovec (US 20160262456 A1), and Yonghai (US 20160206006 A1)
Regarding claim 1, Pan discloses a double-pane quartz glass heater (heating sheet 2, Fig. 3), comprising a double-pane glass heating cup having an inner chamber (heating sheet 2 has two glass 
a heating element placed in the inner chamber of the double-pane glass heating cup (heating element 22 is in the inner groove 213); and 
a heating element pin welded to another end of the heating element (electrode wire 221 is connected to the heating element, par. 28, Fig. 3), and 
and a heating zone being set inside the double-pane glass heating cup (heating cup 1, where the heating element heats the bottom of the cup; where it is understood by the examiner that the cup 1 holds the tobacco product).
	Pan does not disclose wherein the inner chamber being filled with a thermal insulation material.
	Li discloses a baking type electric cigarette wherein the inner chamber being filled with a thermal insulation material (heat insulating material 32 is in a chamber with the heating element 30, Fig. 9; where the insulating material can be aerogel felts, page 11, line 441). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan to incorporate the teachings of Li and include heat insulating material with the heating element. Doing so would have the benefit of ensuring that the outer casing of the e-cigarette doesn’t get too hot (claim 5, Li)
	Pan does not disclose a mesh heating element.
	Reevell discloses a vapor-generating system with an electric heater provided on a base plate, where the electric heater is a heating mesh (par. 81).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan in view of Li to incorporate the teachings of Reevell. Doing so would have the benefit being easily handled during manufacturing and provides for a robust construction (par. 82, Reevell).
Pan in view of Li and Reevell does not disclose a PTC temperature-sensing element, a top of the PTC temperature-sensing element being welded to one end of the mesh heating element, 
a PTC temperature-sensing element pin welded to a bottom of the PTC temperature-sensing element; 
a circuit board arranged at the bottom of the double-pane glass heating cup, the bottom of the mesh heating element pin being welded to the circuit board
Borkovec discloses a vaporizer for tobacco products with a temperature-sensing element (temperature sensor 35, par. 44, Fig. 2), a top of the temperature-sensing element being welded to one end of the mesh heating element (temperature sensor 35 is connected to the atomizing element 33, Fig. 2; where the atomizing element may be a heating element, par. 39; where one of ordinary skill in the art would know how to connect the sensor to the heating assembly, either by welding, press fit, soldering, etc), 
a temperature-sensing element pin welded to a bottom of the temperature-sensing element (temperature sensor 35 has a signal contact 36 at the bottom of the temperature sensor 35 which feeds to the control unit 12); 
a circuit board (control unit 12; where one of ordinary skill in the art would understand that it’s overwhelmingly likely that this control unit would be, in practice, a circuit board), the bottom of the mesh heating element pin being welded to the circuit board (signal contact 36 connects to the control unit 12; where one of ordinary skill in the art would know how to connect the signal contact to the controller, either by welding, press fit, soldering, etc).
Pan in view of Li, Reevell, and Borkovec does not disclose a PTC temperature-sensing element and the circuit board arranged at the bottom of the double-pane glass heating cup.
Yonghai discloses an electronic cigarette with a PTC-temperature sensing element (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan in view of Li, Reevell, and Borkovec to incorporate the . One of ordinary skill in the art would be able to choose the type of temperature sensor for their application, including a PTC type sensor.
Li further discloses a control unit 6 located below the backing unit 3 (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pan in view of Li, Reevell, Borkovec, and Yonghai to incorporate the teachings of Li. One of ordinary skill in the art would be choose the location of the control unit based on design requirements, for example, it would be easier to place the control unit below the heating cup to directly connect it to the temperature sensor and heating element. 
Regarding claim 2, Pan in view of Li, Reevell, Borkovec, and Yonghai discloses the double-pane quartz glass heater as claimed in Claim 1, wherein the double-pane glass heating cup is made of quartz glass (quartz glass, par. 12).
Regarding claim 5, Pan in view of Li, Reevell, Borkovec, and Yonghai discloses the double-pane quartz glass heater as claimed in Claim 1, wherein the thermal insulation material is one of aerogel felt (where the insulating material can be aerogel felts, page 11, line 441, Li), glass wool or rock wool.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao (CN 210130355 U). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SIMPSON A CHEN/              Examiner, Art Unit 3761                                                                                                                                                                                          
/JOHN J NORTON/               Primary Examiner, Art Unit 3761